Citation Nr: 1437553	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for the service-connected atopic dermatitis of the groin, sacrum, biceps, antecubital, popliteal and crural folds.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the RO.

In his VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  In May 2014, he cancelled the hearing scheduled for him in June 2014.  Thus, the Veteran's hearing request is deemed to have been withdrawn.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, after a review of the record, further development in connection with the claim for an evaluation in excess of 10 percent disabling for atopic dermatitis of the groin, sacrum, biceps, antecubital, popliteal and crural folds is needed.

To the extent that the Veteran was last afforded a VA examination in July 2010, VA's duty to assist requires that a new examination be scheduled in order to ascertain the current severity of the service-connected skin disability in this case.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The RO also should obtain copies of any outstanding records of treatment rendered for his service-connected skin disability since 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate action to contact the Veteran in order to have him identify all treatment rendered for the service-connected skin disability since 2010 so that copies of any outstanding documents can be obtained and associated with the record.

The Veteran should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected skin disability.   

The claims file must be made available and reviewed by the examiner, and he/she must acknowledge such review in the examination report.  The examiner should elicit from the Veteran and record a complete medical history.

The examiner should report all manifestations and symptoms of the skin disabilities, to include describing the full extent of skin changes during activity.  The examiner should examine the Veteran's entire body and report the percentage of the entire body affected by the skin disorder and report the percentage of the exposed areas of the body affected by each skin disorder.

The examiner should document the treatment for the skin disorder, including the duration and frequency of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should render an opinion as to whether the use of topical corticosteroid cream is systemic therapy.

The examiner also should report whether the skin disorder causes scarring or disfigurement of the head, face, or neck, and if so, the examiner should report if any of the following manifestations or characteristics of disfigurement are found: scar of 5 inches or more (13 or more cm) in length; scar at least one quarter inch (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the report.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



